Citation Nr: 1233922	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic low back strain with disc narrowing L4-5.  

2.  Entitlement to service connection for numbness and twitching sensations down both legs secondary to service-connected chronic low back strain with disc narrowing at the L4-5 level.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to November 1997.  Veteran statements, service treatment records, and DD Form 214s also indicate an unverified period of active duty from November 1971 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his February 2010 VA Form 9, Substantive Appeal, the Veteran requested that a Board hearing be held at the RO.  In January 2012, the RO notified the Veteran that his Travel Board hearing was scheduled for February 2012.  In January 2012, the Veteran signed a written statement withdrawing his request for a Board hearing.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2011).  


FINDINGS OF FACT

1.  Since the initiation of the claim in July 2008, the evidence of record does not show that the Veteran's thoracolumbar spine strain manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or any incapacitating episodes.  

2.  The evidence of record does not show that the Veteran has a current disability of the lower extremities involving numbness and twitching sensations down both legs.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic low back strain with disc narrowing at the L4-5 level have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5237 (2011).  

2.  A numbness and twitching sensation disorder in both legs was not incurred or aggravated by active service, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2008 and August 2008 of the criteria for establishing a higher rating for his low back disorder and for establishing service connection for his claimed numbness and twitching sensations in the lower extremities, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters, accordingly, addressed all notice elements, but one, and predated the initial adjudication by the AOJ/RO in February 2009.  

Neither the July 2008 nor the August 2008 correspondence formally notified the Veteran of the information and evidence necessary to substantiate the secondary service connection theory of his service connection claim.  The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the more recent case of Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, the VCAA duty to notify was satisfied by way of information provided the appellant, including the provision of the relevant regulation on secondary service connection (38 C.F.R. § 3.310) in his September 2009 statement of the case that fully addressed the information and evidence necessary to substantiate the Veteran's secondary service connection claim.  The VCAA correspondence already sent the Veteran informed him of what evidence otherwise was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He also demonstrated actual knowledge of the requirements of a secondary service connection claim, as he indicated in his August 2008 statement and March 2009 Notice of Disagreement that the twitching and numbness in his legs was associated with his back disorder.  

Any timing errors regarding any notice were cured by the subsequent readjudication of the claim, most recently in the September 2009 statement of the case.  Further, as explained in more detail below, the Veteran does not manifest a current disability of the lower extremities, which means that his secondary service connection claim must necessarily fail.  See 38 C.F.R. §§ 3.303; 3.310.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  Therefore, adequate notice was provided to the appellant prior to the certification of his case to the Board in April 2010.  See 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, as well as private and naval hospital treatment records.  The Veteran also has submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to these claims.  

The Veteran also was provided with a VA examination in January 2009 for his service-connected low back disorder and for his claimed radiculopathy of the lower extremities.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claims, even though the examiner lacked access to the claims file.  Nevertheless, this is of no consequence.  The Veteran gave an accurate medical history at this examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate both his service-connected disability and his claimed disability under the applicable criteria.  Accordingly, the Board finds the examination adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).  Therefore, the available records and medical evidence obtained make adequate determinations as to these claims possible.  

The Board notes that the Veteran's last VA examination of the spine is now almost four years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the January 2009 VA examination.  The Veteran does not argue the contrary.  

Significantly, the Veteran has not identified any further development necessary for a fair adjudication of the claims that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Low Back Strain

The Veteran seeks a higher disability rating for chronic low back strain with disc narrowing at the L4-5 level.  Historically, the Veteran was granted service connection for a chronic low back strain with disc narrowing at the L4-5 level in a September 1999 rating decision and awarded a 10 percent disability rating, effective December 1, 1997, the day following his release from active duty.  In July 2008, the Veteran filed for a higher rating contending that his lower back disability had worsened since his last evaluation and that he was in pain on a constant basis.  

The Veteran's low back disability is currently rated under the provisions of Diagnostic Code 5237, for rating lumbosacral strain, and the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2011).  

The General Rating Formula assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).  

Diagnostic Code 5243 also is potentially applicable to the Veteran's low back disability with disc narrowing at the L4-5 level.  Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson  v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran underwent a VA examination in January 2009.  The Veteran complained of worsening back pain within the past year.  He reported stiffness, weakness, spasms and daily pain in the low back.  He said there was near constant worsening with lifting or carrying, bending, and twisting.  The Veteran complained that low back pain radiated down the left buttocks, the posterior left thigh, and the posterior left calf to his left foot with sensations of numbing and tingling.  He said that he was able to walk about a quarter of a mile.  He told the examiner that he used Motrin and Flexeril as needed, and also used a TENS unit, massages and stretching exercises.  There was no history of urinary or fecal incontinence, erectile dysfunction, leg or foot weakness, or unsteadiness.  The Veteran did complain of numbness and paresthesias, which the examiner noted were unrelated to the spine.  

On examination, posture and gait were normal.  Range of motion measurements were as follows: flexion was to 70 degrees (with pain beginning at 60 degrees); extension to 30 degrees (with pain beginning at 25 degrees); left and right lateral flexion to 25 degrees (with pain beginning at 20 degrees); and left and right lateral rotation to 20 degrees (with pain beginning at 15 degrees).  The examiner noted objective evidence of pain on active range of motion and following repetitive motion, but that there were no additional limitations of motion after these repetitive motions.  

An X-ray study of the lumbar spine showed degenerative changes with disc space narrowing at the L4-L5 level; a 5 mm retrolisthesis at the L5-transitional S1 level; and vascular calcifications.  Diagnosis was chronic low back pain with disc narrowing at the L4-L5 level with no objective evidence of lumbosacral radiculopathy.  

In his March 2009 Notice of Disagreement, the Veteran disagreed with the examiner's finding that he had a normal gait.  The Veteran contended that he suffered severe pain as a result of his service-connected low back disability and limped when he walked, which he believed was a sign of an abnormal gait.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for chronic low back strain with disc narrowing at the L4-5 level is not warranted.  As previously noted, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of the evidence of record reports a range of motion indicative of a 20 percent disability rating.  Forward flexion was measured during the January 2009 VA examination as to 70 degrees and the combined range of motion of the thoracolumbar spine totaled 190 degrees.  Other medical evidence of record does not contain actual range of motion measurements for the thoracolumbar spine and none of the medical evidence of record shows ankylosis of the thoracolumbar spine, scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, a disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.  

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  Evidence in this appeal includes the Veteran's complaints of worsening pain over the past year and the January 2009 VA examiner's notation that the Veteran's pain on motion began five degrees earlier or sooner than his measured range of motion for all measurements but flexion - where pain actually began at 60 degrees rather than 70 degrees.  

Taking all of the evidence of record into consideration, the Board finds that the Veteran's thoracolumbar spinal disability is manifested by some functional limitation due to pain on motion, although the January 2009 VA examiner did not find additional limitation of motion on repetitive use.  The VA examiner also found no evidence of back spasms and reported no signs of fatigue, weakness, lack of endurance and incoordination.  The VA examiner similarly found that although the Veteran had back pain, there was no additional decrease in range of motion with repetitive testing.  

Even when the combined range of motion of the thoracolumbar spine is measured only at the point when pain began it totaled 155 degrees, well within the parameters of the criteria for a 10 percent rating (i.e., greater than 120 degrees but not greater than 235 degrees).  Even though the finding for flexion with pain beginning at 60 degrees touches the border of the criteria for a 20 percent rating, the Board notes that pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Further, his current 10 percent rating contemplates any complaints of pain.  There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

The Board also must evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  In this case, as noted in the evidence reviewed above, medical treatment and examinations found in the claims file have revealed no bowel or bladder problems, no neurological abnormalities, and no weakness or numbness in the extremities, due to his service-connected chronic low back strain with disc narrowing at the L4-5 level.  As the RO separately adjudicated the Veteran's claim for a separate rating for numbness and tingling of the lower extremities as a claim for secondary service connection, the Board will address this issue separately in the section immediately following.  

With respect to IVDS, under Diagnostic Code 5243, based on incapacitating episodes, a 20 percent rating would require incapacitating episodes of a total duration of at least two weeks but less than four weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  To the extent the Veteran's lumbar pathology exhibits IVDS, the evidence of record does not show that the Veteran's three weeks off work during the 12 months previous to his January 2009 VA examination was prescribed by a physician or was part of a physician's treatment for his service-connected spinal disability.  And there is also no evidence that the Veteran was ever hospitalized for this disability.  

The Board acknowledges the Veteran's assertions that he experiences significant impairment as a result of his chronic low back strain with disc narrowing at the L4-5 level.  Specifically, the Veteran has reported muscle spasms and back pain and that he limps to a significant degree not recognized by the VA examiner.  He also indicated that he needed to use three weeks of sick leave in the 12 months leading up to his January 2009 VA examination because of his low back and neck service-connected disabilities.  

The Veteran, as a lay person, is competent to provide such evidence of how his low back disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran credible, he does not have the medical expertise to prove the examiner's observations of his gait were in error.  Thus, the Veteran's lay assertions as to the actual severity of his low back disability are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

VA must consider only the factors enumerated in the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the claimed symptoms are encompassed by the assigned 10 percent rating, and the evidence does not otherwise show that the Veteran is entitled to a rating in excess of 10 percent for his chronic low back strain with disc narrowing at the L4-5 level.  

In sum, the Board finds that continuance of the 10 percent disability rating is appropriate in this case.  A staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's chronic low back strain with disc narrowing at the L4-5 level manifested symptoms meriting a disability rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent for this disorder is denied.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Evidence of record detailed that the Veteran is employed full time as an administrative supervisor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher rating claim.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his service-connected back disability.  The Veteran's contentions have been limited to those discussed above, i.e., essentially that his disability is more severe than reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  

There has been no showing that the Veteran's disability picture for his back disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in this case, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's back disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Numbness and twitching down both legs

The Veteran seeks service connection for a numbness and twitching sensation down both legs secondary to his service-connected chronic low back strain with disc narrowing at the L4-5 level.  The Board notes that the RO adjudicated this claim as one for service connection although it also could have determined whether a separate rating for a neurological abnormality of the lower extremities was warranted under the provisions of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011) (see discussion in above section discussing rating the Veteran's low back disability).  As the RO adjudicated this claim as one for secondary service connection, however, the Board will separately address this issue rather than limit itself to the above discussion of a possible separate rating.  

Service treatment records dated in November 1995 to December 1995 and from August 1996 to December 1996 show complaints of back pain radiating into the right sacroiliac joint and the right leg.  The Veteran's July 1997 discharge examination showed no abnormalities of the lower extremities.  

Post-service, a July 1998 naval hospital treatment record noted that the Veteran developed a burning pain in the left hip while doing a repetitive motion exercise, but there was no radiculopathy, although a slight numbness in the last two toes of the left foot was noted.  

The Veteran underwent a VA general examination in August 1998.  He complained of a constant, aching pain in the low back area with periods of sharp exacerbation at which time it might radiate into his buttocks and down either one of his legs.  Occasionally he noticed numbness in his legs and at times stiffness especially in the right hip area.  On examination, peripheral pulses of the extremities were equal in all extremities; there was no clubbing, cyanosis or pedal edema; and straight leg testing on the left referred pain to the left thigh area.  No radiculopathy of the lower extremities was diagnosed.  

A week later the Veteran underwent a VA orthopedic examination in August 1998 of his back, neck, and right elbow.  He complained of a dull aching pain in the lumbosacral joint areas of the back which radiated into his left hip.  This was associated with some numbness and tingling in the lateral aspect of the left calf and the lateral aspect of his left foot involving the third, fourth, and fifth toes.  On examination, he was tender over the lumbosacral joint in the lumbar area.  After forward flexing to 70 degrees in the lumbosacral area, he complained of pain in the left buttocks.  Reflexes, sensation, and circulation were intact throughout both lower extremities.  No radiculopathy of the lower extremities was diagnosed.  

December 1999 naval hospital treatment records noted the Veteran's complaint of left hip discomfort, intermittently, for five years with no history of trauma.  Examination revealed a short right leg with moderate tenderness to palpation in the left hip area with slight to moderate spasm of the left piriformis muscle.  A January 2000 X-ray study showed a mild degenerative change of the lumbosacral spine most prominent at the L4-5 level.  

A December 2005 private medical record noted the Veteran's right calf pain.  A January 2006 private MRI scan of the right calf noted an impression of a mild contusion or possibly slight partial tear of gastrocnemius muscle without evidence of mass, hematoma or additional abnormality.  

A November 2006 private medical record indicated complaints of back pain radiating to the legs.  A private X-ray of the lumbar spine that month showed marked degenerative disc disease at the L4-L5 level with narrowing of the disc space and prominent osteophytes.  No spondylolysis or spondylolisthesis were appreciated.  

In his July 2008 claim, the Veteran contended that he suffered from numbness down his legs and got a twitching sensation down his legs if he sat for any period of time.  In an August 2008 statement, the Veteran asserted that he believed that the twitching and numbness in his legs was associated with his back disorder.  

In his March 2009 Notice of Disagreement, the Veteran stated that he limped all the time and could not walk without limping.  He also stated that his neurosurgeon had told him that the narrowing of L4-5 definitely could cause numbness and twitching down the lower extremities.  

The Veteran underwent a VA examination in January 2009.  The Veteran complained of experiencing numbness and twitching sensations down both legs.  As noted above, motor, sensory, and reflex examinations of the lower extremities were within normal limits.  The VA examiner found no objective evidence of lumbosacral radiculopathy.  

A February 2009 MRI scan of the lumbar spine showed a transitional vertebra at the lumbosacral junction and severe degenerative disc disease at the L4-L5 level.  The interpreter noted that resultant nerve root compression on a degenerative basis could not be excluded.  

In his February 2010 VA Form 9, Substantive Appeal, the Veteran stated that he had suffered from numbness and twitching down both legs since the time he served on active duty.  

Based on the evidence of record, the Board finds that secondary service connection is not warranted for numbness and twitching sensations down both legs.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The January 2009 VA examiner specifically found that there was no objective evidence of lumbosacral radiculopathy.  

In order for the Veteran to be granted secondary service connection for numbness and twitching of the lower extremities, there must be evidence of a present disability.  While this appeal contains lay evidence of subjective complaints of numbness and twitching and radiculopathy in the lower extremities, August 1998 VA examinations and the January 2009 VA examination failed to diagnose any current radiculopathy of the lower extremities.  

The Board notes that pain, alone, without evidence of an underlying pathology, does not constitute competent evidence of a disability for VA purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet App. 223, 225 (1992) (service connection presupposes a current diagnosis of the claimed disability); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for numbness and twitching down both legs, either on a direct basis or as secondary to the Veteran's service-connected chronic low back strain with disc narrowing at the L4-5 level, is not warranted.  

For all the foregoing reasons, the claim for service connection for numbness and twitching sensations down both legs as secondary to service-connected chronic low back strain with disc narrowing at the L4-5 level must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  




(CONTINUED ON THE FOLLOWING PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for chronic low back strain with disc narrowing at the L4-5 level is denied.  

Entitlement to service connection for numbness and twitching sensations down both legs secondary to service-connected chronic low back strain with disc narrowing at the L4-5 level is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


